                Case 4:21-cv-00643-DPM Document 1 Filed 07/20/21 Page 1 of 7
                                                                                           FILED
                                                                                    U.S. D:STRICT COURT
                                                                                 EASTE"N DISTRICT ARKANSAS

                           IN THE UNITED STATES DISTRICT COURT                             JUL 2 0 202f
                               EASTERN DISTRICT OF ARKANSAS


MICHAEL HURT
                                     CENTRAL DMSION
                                                                               By·
                                                                                 ~LAINTIFF
                                                                                            .   s
                                                                                  TAMMY H. DOWNS, CLE:1K

                                                                                                    ~ p CLERK


       V.                         CASE NO. 4:21-CV-     {p~ 3 - ~PM
RALPH'S PLUMBING & MORE LLC                                                   DEFENDANT

                                      ORIGINAL COMPLAINT

       COMES NOW Michael Hurt, by and through his attorney Chris Burks of WH LA w, for his

Original Complaint against Ralph's Plumbing & More LLC, he does hereby state and allege as

follows:

                                I. PRELIMINARYSTATEMENTS
       1.          This is an action brought by Plaintiff against Defendants for violations of the Fair

Labor Standards Act, 29 U.S.C. § 201 et seq. (the "FLSA") and the Arkansas Minimum Wage Act,

Ark. Code Ann. § 11-4-201, et seq. (the "AMWA").

           2.      Plaintiff seeks a declaratory judgment; monetary damages; liquidated damages;

prejudgment interest; and costs, including a reasonable attorney's fee, within the applicable

statutory limitations period as a result of Defendants' failure to pay proper minimum and/or

overtime compensation under the FLSA and the AMWA.

                                II. JURISDICTION AND VENUE

       3.          The United States District Court for the Eastern District of Arkansas has subject

matter jurisdiction over this suit under the provisions of 28 U.S.C. § 1331 because this suit raises

federal questions under the FLSA.
                                                   This case assigned to District Judge   Mo.r;shaJ\
                                                  and to Magistrate Judge _   __.R~fA~~~-----

                                                                                                Pagel of7
             Case 4:21-cv-00643-DPM Document 1 Filed 07/20/21 Page 2 of 7



        4.      Plaintiff's claims under the AMWA form part of the same case or controversy and

arise out of the same facts as the FLSA claims alleged in this complaint. Therefore, this Court has

supplemental jurisdiction over Plaintiff's AMWA claims pursuant to 28 U.S.C. § 1367(a).

        5.      Defendants conduct business within the State of Arkansas, operating a plumbing

business based in Pulaski County.

        6.      Venue lies properly within this Court under 28 U.S.C. § 1391(b)(l) and (c)(2),

because the State of Arkansas has personal jurisdiction over the Defendants, and Defendants

therefore "reside" in Arkansas.

        7.      Plaintiff was employed by Defendants at their business located in the Eastern

District of Arkansas.

        8.      The acts alleged in this Complaint had their principal effect within the Eastern

District of Arkansas, and venue is proper in this Court pursuant to 28 U.S.C. § 1391.

                                      ill. THE PARTIES

        9.      Plaintiff repeats and re-alleges all the preceding paragraphs of this Complaint as if

fully set forth in this section.

        10.     Plaintiff Michael Hurt is a citizen of the United States and a resident of and

domiciled in the State of Arkansas. He was employed by the Defendants to work as a tradesperson

in Defendant's plumbing business.

        11.     While employed by Defendants as a tradesperson Plaintiff was non-exempt from the

requirements of the FLSA.

        12.     While employed by Defendants as a tradesperson Plaintiff was non-exempt from the

requirements of the FLSA.




                                                                                            Page2of7
          Case 4:21-cv-00643-DPM Document 1 Filed 07/20/21 Page 3 of 7



        13.     Defendant was Plaintiff's employer within the meaning of the FLSA, 29 U.S.C. §

203(d), and the AMWA, A.C.A. § 11-4-203, during the period relevant to this lawsuit.

        14.     Defendant Ralph's Plumbing & More LLC ("the Company") is a domestic limited

liability company registered to do business in the State of Arkansas, providing plumbing repair,

installation, and inspections for residences and businesses.

        15.     The Company's registered agent is Ralph Gary Riley, who can be served at 1724

Leonard Dr.,Jacksonville, AR 72076.

        16.     At all relevant times, the Company had a minimum of five (5) employees.

        17.     During each of the three years preceding the filing of this Complaint, Defendant

employed at least two individuals who were engaged in interstate commerce or in the production

of goods for interstate commerce, or had employees handling, selling, or otherwise working on

goods or materials that had been moved in interstate commerce, including but not limited to

plumbing fixtures and hardware, at least some of which had been moved in or produced for

interstate commerce.

        18.     Plaintiff was one such employee who engaged in handing, selling or otherwise

working on goods or materials that had been moved in interstate commerce.

        19.     During the relevant time, the Company's annual gross volume of sales made or

business done was not less than $100,000.00 (exclusive of excise taxes at the retail level that are

separately stated) in each calendar year.

                         IV.       FACTUAL ALLEGATIONS

        20.     Plaintiff repeats and re-alleges all the preceding paragraphs of this Complaint as if

fully set forth in this section.




                                                                                            Page3of7
          Case 4:21-cv-00643-DPM Document 1 Filed 07/20/21 Page 4 of 7



       21.       Plaintiff held a job title of tradesperson for Defendant within the three years

preceding the filing of the Original Complaint and was paid a salary.

       22.       Upon commencement of work for Defendants, Plaintiff did not sign any contract of

employment setting forth his hours or wages. His annual compensation was not less than $400.00

per week nor more than $100,000.00 per year.

       23.       In performing services for Defendant, Plaintiff was not required to utilize any

professional education relevant to his job duties.

       24.       Plaintiff's primary duty as a tradesperson was to install and repair plumbing

equipment at residences and businesses.

       25.       Plaintiff was a classic hourly employee, spending his hours at work primarily

performing skilled labor.

       26.       During the course of his employment, Plaintiff did not manage the Company or a

customarily recognized subdivision of the Company.

       27.       Plaintiff did not select any employees for hire nor did he provide any training for any

employee. Plaintiff had no ability to hire and fire any employee.

       28.       Plaintiff did not customarily or regularly direct the work of two or more other full-

time employees.

       29.       Plaintiff did not have any control of or authority over any employee's rate of pay or

working hours.

       30.       Plaintiff always or almost always worked in excess of forty (40) hours per week

during his tenure with Defendant.




                                                                                               Page4of7
           Case 4:21-cv-00643-DPM Document 1 Filed 07/20/21 Page 5 of 7



        31.     Defendant did not pay an extra wage premium to Plaintiff for work in excess of forty

hours per week.

                   V. LEGAL ALLEGATIONS AND CLAIMS FOR RELIEF

        32.     Plaintiff repeats and re-alleges all the preceding paragraphs of this Complaint as if

fully set forth in this section.

                                   A.      Violation of the FLSA

        33.     Because Plaintiff was often required to work more than forty (40) hours per week

for Defendants, Defendants violated the FLSA by failing to pay Plaintiff the overtime wages

required under the FLSA.

        34.     Plaintiff did not qualify for any exemption from the overtime requirements of the

FLSA throughout the period of time he worked for Defendants.

        35.     By reason of the unlawful acts alleged herein, Defendants are liable to Plaintiff for,

and Plaintiff seeks, monetary damages, liquidated damages, prejudgment interest, and costs,

including a reasonable attorney's fee as provided by the FLSA.

                                   B.     Violation of the AMW A

        36.      Because Plaintiff was often required to work more than forty (40) hours per week

for Defendants, Defendants violated the AMWA by failing to pay Plaintiff the overtime wages

required under the AMWA.

        37.      Plaintiff did not qualify for any exemption from the overtime requirements of the

AMWA throughout the period of time he worked for Defendants.

        38.      Defendants violated the AMWA by failing to pay Plaintiff the overtime wages

required under the AMWA.




                                                                                             PageSof7
                Case 4:21-cv-00643-DPM Document 1 Filed 07/20/21 Page 6 of 7



       39.         By reason of the unlawful acts alleged herein, Defendants are liable to Plaintiff for,

and Plaintiff seeks, monetary damages, liquidated damages, prejudgment interest, and costs,

including a reasonable attorney's fee as provided by the AMWA.

                                    VI.     PRAYER FOR RELIBF

           40.     WHEREFORE, premises considered, Plaintiff Michael Hurt respectfully prays that

Defendant be summoned to appear and to answer herein and for declaratory relief and damages as

follows:

           A.      A declaratory judgment that Defendants' practices alleged herein violate the

FLSA, the AMWA, and the relating regulations of each;

           B.      Judgment for damages suffered by Plaintiff for all unpaid overtime wages under

the FLSA, the AMWA, and the related regulations of each;

           C.      Judgment for liquidated damages owed to Plaintiff pursuant to the FLSA, the

AMWA, and the relating regulations of each;

           D.      Judgment for any and all civil penalties to which Plaintiff may be entitled;

           E.      An order directing Defendants to pay Plaintiff prejudgment interest, reasonable

attorneys' fees, and all costs connected with this action; and

           F.      Such other relief as this Court may deem necessary, just, and proper.




                                                                                                  Page6of7
Case 4:21-cv-00643-DPM Document 1 Filed 07/20/21 Page 7 of 7



                           Respectfully submitted,

                           Michael Hurt, PLAINTIFF

                           WHLaw I We Help
                           1 Riverfront Pl. - Suite 745
                           North Little Rock, AR 72114
                           {501) 891-6000
                              yv-~
                     By:   Chris Burks
                           Chris Burks (ABN: 2010207)
                           chris@wh.law




                                                               Page7of7
